DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 and 10-14 are objected to because of the following informalities: 
Claim 1 recites “a header manifold” and claim 5, which depends from claim 1, recites “the header manifold includes a plurality of header manifolds” which is unclear as to how a singular element can include a plurality, but is clear in light of the Specification and Drawings that there is at least one header manifold. Therefore, claim 1 should be amended to recite “at least one header manifold” and claim 5 should be amended to recite “the at least one header manifold includes a plurality of header manifolds.” 
Claim 7 recites “a header manifold” in line 6, and later recites “the header manifold includes a plurality of header manifolds” in line 18, which is unclear as to how a singular element can include a plurality, but is clear in light of the Specification and Drawings that there is at least one header manifold. Therefore, claim 7 should be amended to recite “at least one header manifold” and line 18 should recite “the at least one header manifold includes a plurality of header manifolds.”

Claims 2-6 and 10-14 are objected based on their dependency to claim 1.
Claim 8 is objected based on its dependency to claim 7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites in line 6, “a header manifold that has a flow space defined inside header manifold” and “a center of the header manifold” in line 18, further reciting in line 24, “the center of the flow space in the horizontal direction to a wall surface of the header manifold.” This renders the claim indefinite as “the center of the flow space” lacks proper antecedent basis in the claim, and is not identifiable as an inherent center of a specified boundary as the claim previously recites that the header manifold has a flow space defined inside the header manifold which renders the claim indefinite as the claim is claiming two centers inside the header manifold. One being the center of the header manifold and the center of the flow space in the horizontal direction to a wall surface of the header manifold, which is unclear how the two centers differ from each other, and how the two centers are defined. While the claim recites that the center of the flow space is “in the horizontal direction to a wall surface of the header manifold” it is unclear how this definition is any different from simply being the center of the header manifold as the claim establishes that the flow space is defined inside the header manifold. Figures 15-17 of Applicant’s Drawings show that a center of the header manifold is consistently defined even as the wall surfaces of the header manifold are varied, thereby further making it unclear how to define the two claimed centers recited by the claim. Clarification is requested.
	
	Regarding claim 6, the claim recites “a first majority of the branch tubes located at or below a height of a boss of one of the plurality of axial fans…” and later recites “a second majority of the branch tubes located above the height of the boss of the one of the axial fans…” which renders the claim indefinite as claim 1 recites “a majority of the branch tubes located at or below a height of the boss” and “a majority of the branch tubes located above the height of the boss.” Thus, these limitations are directly contradicting with each other as claim 1 establishes that above and below the boss of the at least one axial fan, there is a majority of the tubes in these defined regions that have certain positions. Claim 6 reciting new majorities in the same regions which claim 1 already established majorities in renders the claim indefinite as it is unclear how there can be two majorities in the same region as claiming such makes it unclear which portion of tubes constitutes a majority. Clarification is requested. 

	Regarding claim 7, the claim recites “a header manifold that has a flow space defined inside the header manifold” in line 6, “a center of the header manifold” in line 16 and “the center of the flow space in the horizontal direction to a wall surface of the header manifold” in line 23. The claim is rendered indefinite for the same reasons noted in the rejection of claim 1, above. 

Regarding claim 9, the claim recites “a header manifold that has a flow space defined inside the header manifold” in line 6, “a center of the header manifold” in line 16 and “the center of the flow space in the horizontal direction to a wall surface of the header manifold” in line 20-21. The claim is rendered indefinite for the same reasons noted in the rejection of claim 1, above.

	Claims 2-6 and 10-14 are rejected based on their dependency to claim 1. 
	Claim 8 is rejected based on its dependency to claim 7.

Allowable Subject Matter
Claims 1, 7, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Jindou (US 2015/0027672) in view of Cho (US 2016/0047580). 
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:	An air-conditioning apparatus comprising: a heat exchanger including a plurality of heat transfer tubes in which refrigerant flows, the plurality of heat transfer tubes being arranged so as to be spaced apart from each other in a vertical direction, and a header manifold that has a flow space defined inside the header manifold and extending in the vertical direction, the header manifold allowing refrigerant to flow into the plurality of heat transfer tubes from a plurality of branch tubes, the plurality of branch tubes being arranged so as to be spaced apart from each other in the vertical direction; an axial fan including a blade disposed around a boss that rotates, the blade having a rotational plane that faces the plurality of heat transfer tubes in a horizontal direction; and a refrigerant circuit to direct the refrigerant into the flow space such that the refrigerant flows upward in a two-phase gas-liquid state, and to cause the refrigerant to evaporate in the heat exchanger, wherein the refrigerant flows in the header manifold in an annular or churn flow pattern in which gas-phase refrigerant collects at a center of the header manifold and liquid- phase refrigerant collects on a wall surface of the header manifold, and wherein when a distance from a center of the flow space in a horizontal plane is represented on a scale of 0 to 100%, where 0% is the center of the flow space and 100% is a position of the wall surface of the header manifold, among the plurality of branch tubes located within a height range that allows the blade to rotate, a majority of the branch tubes located at or below a height of the boss are inserted into the header manifold such that distal ends of the branch tubes are positioned at 0 to 50% of the distance from the center, and a7Docket No. 524135USPreliminary Amendment majority of the branch tubes located above the height of the boss are connected to the header manifold such that distal ends of the branch tubes are positioned at more than 50% of the distance from the center.
Jindou teaches a heat exchanger (Title, 23, Fig. 3, paragraph [0011]) with a header manifold (60, Fig. 3, paragraph [0011]) with tubes inserted into the header (31, Fig. 5A-5D, paragraph [0011]) wherein the cross-section of the flow space of the header manifold can be determined and set based on the mass flow rate which refrigerant flows into the flow space (see paragraph [0023]), and further teaches that the heat exchanger is provided with a fan (15, Fig. 1, paragraph [0041]). 
Cho teaches a tube (Cho, 225, Fig. 9, paragraph [0016]) which branches into a plurality of branch tubes (Cho, see Fig. 9) to provide refrigerant to an outdoor heat exchanger (see Cho, Fig. 5, paragraph [0134]). 
A combination of Jindou in view of Cho would be obvious to suggest a turbulent flow of refrigerant into the heat exchanger which thereby increases the rate of heat exchanger in the system. However, the combination totally lacks the specific nature in how the structure of the claimed invention is laid out, and does not have a suggestion to combine the specific of at least:
when a distance from a center of the flow space in a horizontal plane is represented on a scale of 0 to 100%, where 0% is the center of the flow space and 100% is a position of the wall surface of the header manifold, among the plurality of branch tubes located within a height range that allows the blade to rotate, a majority of the branch tubes located at or below a height of the boss are inserted into the header manifold such that distal ends of the branch tubes are positioned at 0 to 50% of the distance from the center, and a7Docket No. 524135USPreliminary Amendment majority of the branch tubes located above the height of the boss are connected to the header manifold such that distal ends of the branch tubes are positioned at more than 50% of the distance from the center.
While Jindou mentions that the cross-section of the flow space of the header can be set based on the mass flow rate, the specifics on the tubes are inserted at the variations mentioned in the claimed invention, and how the tubes are positioned relative to the boss of the fan, and how the tubes above or below the boss have different insertion degrees to the header manifold. 
Thus, in the Examiner’s opinion a modification would not be obvious, and the independent claims would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 1, 7, and 9, with dependent claims therefrom are considered allowable. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive, unless otherwise noted. 
Applicant’s arguments are directed to the 112 rejections and objections made in the previous office action. Applicant asserts that the drawing objection is overcome as the limitation which caused the objection has been removed. The Examiner agrees and the drawing objection has been withdrawn.
Applicant asserts that the objections to claim 5 and 7 are overcome as the terms have been amended. The Examiner agrees and the objections are withdrawn. 
Applicant further asserts that the amendment to the claims have overcome the 35 USC 112f interpretations made in the previous office action. The Examiner agrees and the 112f interpretations have been withdrawn.
Applicant further argues that the 112b rejections of claims 1, 7, and 9 should be withdrawn in light of amendment, the Examiner agrees and the 112b rejections have been withdrawn. 
Applicant further argues the 112b rejections of claims 2-3, 11, and 14. Applicant asserts that the value “x” which represents a refrigerant quality is not indefinite as refrigerant quality is known in the art, and that the term is referring to the degree of drying. Applicant cites a weblink which explicitly defines refrigerant quality as a mass fraction of vapor in a liquid/vapor mixture. See Applicant Remarks, pgs. 11-12. Based on Applicant’s admitted evidence the refrigerant quality 112b rejections will be withdrawn and for the purposes of examination, the Examiner will interpret the refrigerant quality to be a mass fraction of vapor in a liquid/vapor mixture as indicated by the Applicant.
Applicant further asserts that the 112b rejections of claims 6-7 are overcome by amendment. The Examiner agrees, and the rejections have been withdrawn.	For clarity, the Examiner notes that the previous issues noted in the non-final rejection have been overcome, but there remains 112b issues with the amendment as noted above. Please see the rejection above which outlines these issues. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763